Citation Nr: 0929511	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-22 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for spondylosis, 
cervical spine.

2.  Entitlement to service connection for lumbar strain 
(claimed as a back condition).

3.  Entitlement to service connection for left shoulder 
impingement, status post arthroscopy with labral 
stabilization and subacromial decompression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he injured his back while lifting 
and rotating tires for large trucks in service in 1967.  One 
day he was unable to move or bend over because of lower back 
pain and went to the dispensary.  He contends he received 
treatment by being put under a heat lamp for a week and then 
was put on light duty.  A statement from the Veteran's wife 
indicates that she was living with the Veteran during service 
in Germany when he threw out his back.  He went to physical 
therapy at the dispensary for a while before he was released 
back to regular service.  The Veteran also reported that he 
was in a car accident in February 1967 in Germany.  He hit 
his head on the metal strips above the windshield, split his 
eye lid and his knee went under the dash.  He feels this 
contributed to his current disabilities.  

In this case, the Veteran's service treatment records (STRs) 
are negative for any indication of back problems or left 
shoulder problems.  There is no report of complaint, 
treatment or diagnosis in any of the Veteran's STRs.  
However, there are a number of notations from February 1967 
and August 1967 where it appears the Veteran went in for 
treatment at a dispensary in Germany, but there are no 
details listed as to what the Veteran was seen for.  The 
Veteran's separation examination did not show any problems 
with his back or his left shoulder.

The Board notes records from 1983 and 1984 showing the 
Veteran suffered from back strain while at his civilian job.  

The Veteran underwent an operation of his left shoulder in 
July 2005.  The post operative diagnosis was of left shoulder 
impingement with anterior and superior labral tears.  There 
was also a tear of the long head of the biceps tendon that 
was retracted all the way into the bicipital groove.

A September 2005 private medical report shows a diagnosis of 
lumbar strain, chronic, with exacerbations on and off.  X-
rays showed mild degenerative joint disease.  The examiner 
noted that the Veteran had been seen at the practice on and 
off since he was in the service, where the Veteran's job 
involved repetitive lifting of 75 to 80 pound tires.  The 
examiner opined that the Veteran's back condition could have 
been caused by a service-related injury.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the Veteran's military occupational 
specialty was Quarter-Master Heavy Equipment repairman.  
Although the STRs are negative for any indication of back 
problems, the Veteran is competent to attest to his duties in 
service during service and that he first began experiencing 
back pain while engaged in such duties.  In addition, the 
Veteran's wife has indicated that she observed the Veteran's 
pain when he threw his back out in service.  There is a 
private medical opinion that indicates an incident in service 
may have caused the Veteran's current back problems.  The 
Veteran is also competent to report that he was involved in a 
car accident while in service and the Veteran's STRs in 1967 
document a number of trips for treatment at the dispensary 
with no notations as to what they were for.  These notations 
appear to generally correspond with the time-frame of the 
Veteran's claimed car accident and back problems.  


As such, the above can satisfy the requirement for evidence 
that the claimed disability may be related to service.  See 
McLendon, supra.  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 
83.  Therefore, the Board finds that the Veteran should be 
afforded VA examinations to determine whether any back 
disability or left shoulder disability the Veteran currently 
suffers from is related to his military service.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA 
examinations with the appropriate 
personnel to determine the nature and 
etiology of any current back disability 
and any current left shoulder disability.  
The claims folder must be made available 
and reviewed.  With respect to each such 
diagnosed disability, the examiner should 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that any 
such disability is medically related to 
the Veteran's active military service.  
Reasons and bases for all opinions 
expressed should be provided and the 
report should include a discussion of the 
Veteran's documented medical history (to 
include service and post-service medical 
records and incidents) and his assertions 
and contentions.

2.  Once the above action has been 
completed, readjudicate the claims and 
issue a supplemental statement of the 
case.  Then afford the Veteran and his 
representative the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




